Citation Nr: 9930837	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-44 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of right elbow lateral reconstruction.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel

INTRODUCTION

The veteran had active service from June 1989 to December 
1993.  

The appeal arises from a rating decision dated in February 
1994 in which the Regional Office (RO) granted service 
connection for residuals of right elbow lateral 
reconstruction and assigned a 10 percent evaluation for said 
disability, effective in December 1993; and the veteran 
subsequently perfected an appeal of that decision.  A hearing 
was held in October 1996 before the undersigned, a member of 
the Board of Veterans' Appeals (Board), at the RO in 
Montgomery, Alabama, where the case originated.  The veteran 
now lives in Tennessee, and the case was most recently 
forwarded to the Board from the RO in Nashville, Tennessee.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's residuals of right elbow lateral 
reconstruction, including traumatic arthritis, are productive 
of no more than limitation of flexion to 95 degrees, 
extension to 15 degrees, pronation to 60 degrees and 
supination to 81 degrees, even with pain.  

3.  The veteran's residuals of right elbow lateral 
reconstruction do not include marked cubitus varus deformity.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right elbow lateral reconstruction are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 5010, 
5206, 5207, 5208, 5209, 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
an increased rating for residuals of right elbow lateral 
reconstruction is well-grounded within the meaning of 38 
U.S.C.A. § 5107, that is, the claim is plausible, meritorious 
on its own or capable of substantiation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board further finds that the 
Department of Veterans Affairs (VA) has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999)  In this case, the RO has not assigned separate 
staged ratings for the veteran's right elbow disability.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in February 1994 and subsequent 
rating decisions, the RO addressed all of the evidence of 
record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  
Additionally, in reaching the determination below, the Board 
has considered whether staged ratings should be assigned.  
The Board has concluded that the disability has not 
significantly changed and that a uniform evaluation is 
appropriate in this case.  

The RO has assigned the 10 percent evaluation currently 
assigned for residuals of right elbow lateral reconstruction 
under the provisions of Diagnostic Code 5010 of the VA 
Schedule of Rating Disabilities.  38 C.F.R. Part 4.  Under 
Diagnostic Code 5010, traumatic arthritis, which was 
diagnosed by a VA examiner in January 1995 and established by 
X-ray findings in February 1997, will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71, Diagnostic Code 5003.  

The Board notes that the veteran is right handed.  Thus, the 
service-connected elbow disability affects his dominant or 
major upper extremity.  Limitation of flexion of the major 
forearm is evaluated under Diagnostic Code 5206.  Flexion 
limited to 90 degrees warrants 20 percent evaluation; flexion 
limited to 100 degrees warrants a 10 percent evaluation; and 
flexion limited to 110 degrees warrants a noncompensable 
evaluation.  Limitation of extension of the major forearm is 
evaluated under Diagnostic Code 5207.  Extension limited to 
75 degrees warrants a 20 percent evaluation; and extension 
limited to 45 degrees warrants a 10 percent evaluation.  
Under Diagnostic Code 5208, a 20 percent evaluation is 
warranted when flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  38 C.F.R. Part 4.  

Limitation of pronation of the forearm of the major extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation is warranted if motion is 
lost beyond the middle of the arc.  Limitation of supination 
of the major forearm to 30 degrees warrants a 10 percent 
evaluation.  38 C.F.R. Part 4.  According to Plate I, the 
range of motion of the forearm includes 0 to 80 degrees of 
pronation and 0 to 85 degrees of supination.  38 C.F.R. 
§ 4.71.  

A VA examination in January 1995 revealed no swelling, and 
the veteran had flexion of the right elbow from "0 degrees 
to 90 degrees to 145 degrees."  A private physician, Ray A. 
Fambrough, M.D., who examined the veteran in May 1994, 
reported that there was limitation of motion.  According to 
Dr. Fambrough, the veteran's range of motion was limited to 
15 degrees short of full extension with flexion up to about 
95 degrees.  

A VA examination was performed in February 1997.  That 
examination revealed that flexion was 132 degrees, pronation 
was 77 degrees and supination was 81 degrees.  Examination 
also revealed no swelling.  The veteran underwent another VA 
examination in June 1998.  That examination revealed that the 
right elbow would flex to 137 degrees and that elbow went 
into 3 degrees of extension.  The examiner reported that the 
normal range of motion in elbows was from 0 degrees extension 
to 145 degrees flexion, consistent with the range of motion 
of the elbow shown in Plate I.  See 38 C.F.R. § 4.71.  The 
veteran had 60 degrees of pronation and 90 degrees of 
supination in his forearm.  

Thus, based on the objective evidence of record, the criteria 
for an evaluation in excess of 10 percent under Diagnostic 
Codes 5206, 5207 and 5208 are not met.  Moreover, the 
limitation of flexion on Dr. Fambough's examination is the 
only objective evidence that the criteria for a compensable 
evaluation under any of those Diagnostic Codes are met.  
As for whether a higher evaluation is warranted for 
functional impairment due to pain, the Board notes that a 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e) Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f) Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

Additionally, with any form of arthritis, painful motion is 
an important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.  

The veteran testified at the October 1996 Board hearing that 
he experienced pain on full extension and more pain the more 
he used his right arm.  He also testified that he would 
estimate that his right elbow would come out of joint about 
once a month.  He added that he had missed a week or week and 
a half from work over the previous two to three year period.  

In May 1994, Dr. Fambrough also reported that the veteran's 
pronation and supination were markedly weakened.  
Additionally, that physician related:

As far as his ability to work and perform a 
function in society he is totally unable to perform 
that at this time because his dominant right arm is 
unstable and untrustworthy.  He frequently drops 
things, is not able to do heavy pushing and 
pulling, is not able to lift with any confidence.  
He has had several accidents by trying to do 
activities such as this, and therefore at this time 
he is almost 100% disabled.  

In February 1997, Dr. Fambough reported that he did not find 
any significant change from his previous examination and that 
he thought that the veteran had a permanent disability to the 
right elbow that was significantly more than 10 percent 
disabling.  

The VA examination performed in February 1997 also revealed 
no swelling, subluxation, lateral instability, nonunion or 
malunion.  Additionally, at the VA examination in June 1998, 
the veteran reported not wearing a brace and not taking any 
pain medication for his right elbow disorder.  However, he 
related having a sense of impending insecurity in the right 
elbow at all times.  Examination revealed about 5 degrees of 
instability medially and laterally to his elbow on medial and 
lateral stress on the right side.  The examiner could not 
demonstrate any dislocation in the veteran's elbow by pulling 
it forward and pushing it backward.  There was good 
musculature in the elbow and forearm.  Significantly, the 
examiner related that active range of motion of the elbows 
was equal to passive range of motion on examination.  The 
examiner added that there was essentially no loss of function 
as far as the range of motion was concerned in the veteran's 
right elbow.  The examiner also provided the following 
opinion:

As far as determining whether this patient's elbow 
exhibits any decreased strength or not, or weakened 
movement, the musculature about the arm above and 
below the elbow is certainly equal to or slightly 
greater than it is on his non-dominant left arm.  
This patient states that his elbow is weakened and 
it fatigues easily.  That when his elbow 
dislocates, it is painful and swollen for about one 
day.  The biggest disability that this young man 
has in his elbow is a sense that his elbow is 
unstable and he has a sense of insecurity about his 
elbow being stable.  This patient is certainly 
employable as far as I am concerned.  

The Board finds the opinion of the VA examiner in June 1998 
more probative than the opinion of Dr. Fambrough, which tends 
to support finding that the service-connected right elbow 
disability is productive of significant functional 
impairment.  The conclusion of the June 1998 VA examiner that 
the veteran's right elbow disability is productive of no 
functional loss is supported by the preponderance of the 
objective examination findings from three VA examinations.  
Additionally, the June 1998 VA examiner reported that passive 
and active range of motion were the same, and, as discussed 
above, only the degree of limitation of flexion met the 
criteria for a compensable evaluation at one of four 
examinations.  The criteria for a compensable evaluation for 
limitation of extension, pronation and supination were not 
met at any of the pertinent examinations, including Dr. 
Fambrough's May 1994 examination.  Therefore, the Board finds 
that the preponderance of the evidence is against finding 
that an evaluation higher than 10 percent is warranted for 
functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

The Board also notes that, under Diagnostic Code 5209, a 20 
percent evaluation is warranted for residuals of fracture of 
the elbow when there is marked cubitus varus or cubitus 
valgus deformity or when there is an ununited fracture of the 
head of the radius.  38 C.F.R. Part 4.  

The January 1995 VA examination revealed an abnormal carrying 
angle of the right elbow, and Dr. Fambrough reported that the 
veteran had a slight gunstock deformity.  Additionally, the 
February 1997 VA examination revealed diminution of the 
carrying angle on the right by 10 degrees.  The diagnosis at 
the June 1998 VA examination was "[m]ild varus deformity of 
the left elbow and mild restricted motion of the left elbow 
in extension after recurrent posterolateral dislocation of 
the elbow and a lateral capsular reconstruction of the 
elbow."  The Board finds that the examiner mistakenly 
referred to the left elbow in the diagnosis when the examiner 
meant the right elbow. 

The Board also finds that the criteria for a 20 percent 
evaluation under Diagnostic Code 5209 are not met.  In light 
of Dr. Fambrough's describing the veteran's deformity as 
slight and the June 1998 VA examiner's describing the varus 
deformity as mild, the Board finds that the severity of the 
deformity of the right elbow can not reasonably be considered 
marked.  

While the RO included citation to the provisions of 
§ 3.321(b)(1) (1999) in the most recent supplemental 
statement of the case, preliminary review of the record does 
not reveal that the RO expressly considered referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for residuals of 
right elbow lateral reconstruction.  



ORDER

The appeal is denied



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

